Citation Nr: 1640162	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to November 1965.  His awards and decorations included Marksman (Rifle M14), Sharpshooter (Carbine), and Good Conduct Medal.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded the claim in April 2015 for additional development.  The claim again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim was remanded by the Board in April 2015.  In part, the Board noted that the Veteran had completed and submitted a VA Form 21-4142 in May 2012 identifying private treatment records from Dr. A.L. that could potentially support his claim.  The RO failed to act on the Veteran's correspondence and the Board remand directed that such records be requested.  

On remand the Appeals Management Center (AMC) sent the Veteran a letter in November 2015 requested that he complete and return enclosed VA Forms 21-4142 and 21-4142a.  In a November 2015 response, the Veteran submitted a completed 21-4142 authorizing the release of records to VA, but failed to provide the accompanying 21-4142a.  The AMC failed to follow-up with the Veteran regarding the missing form and proceeded to readjudicate the claim without the private treatment records.

The Board finds that the foregoing submission by the Veteran evidences a clear intent that VA obtain the private treatment records from Dr. A.L.  As the AMC never pointed out to the Veteran that he had failed to submit all the correct documentation to obtain his private treatment records or otherwise gave him a chance to remedy the obvious oversight in his November 2015 submissions, the Board concludes that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he complete both VA Forms 21-4142 and 21-4142a (or other documentation as necessary) in order to obtain outstanding private treatment records from Dr. A.L. and explain that the records could not be requested previously because his November 2015 submission included only VA Form 21-4142 and not 21-4142a specifically identifying Dr. A.L. and/or any other private treatment provider.  The letter also should indicate that the Veteran may directly submit treatment records from Dr. A.L. to VA.  All resulting attempts to obtain the identified private treatment records must be documented and in the event that the identified records cannot be obtained, notify the Veteran and his representative and place a statement to that effect in the record.

2.  Based on the information received from the foregoing undertake any additional development deemed necessary, to include a VA medical addendum opinion, as appropriate.

3.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

